 


EXHIBIT 10.12
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 
AMENDED AND RESTATED ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT




THIS AMENDED AND RESTATED ADDENDUM, dated as of May 19, 2008, is attached to and
made a part of that certain Security Agreement: Securities Account executed by
SUNPOWER CORPORATION ("Debtor") in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank"), dated as of April 4, 2008 (the "Agreement") and amends and
restates the Addendum to the Agreement dated as of April 4, 2008.


The following provisions are hereby incorporated into the Agreement:


1.           Securities Account Activity.  So long as no Event of Default
exists, Debtor, or any party authorized by Debtor to act with respect to the
Securities Account, may (a) receive payments of interest and/or cash dividends
earned on financial assets maintained in the Securities Account, (b) subject to
the limitation in the following sentence (and, unless and until Bank sends
notice pursuant to Section 3.3 of the Securities Account Control Agreement dated
March 18, 2008, notwithstanding any provision to the contrary in said Securities
Account Control Agreement), withdraw Collateral, and (c) trade financial assets
maintained in the Securities Account.  Without Bank's prior written consent,
except as permitted by the preceding sentence, neither Debtor nor any party
other than Bank may withdraw or receive any distribution of any Collateral from
the Securities Account.  The Collateral Value of the Securities Account shall at
all times be equal to or greater than one hundred percent (100%) of the
aggregate amount available to be drawn under outstanding Letters of Credit plus
the amount drawn and not yet reimbursed under Letters of Credit (the “Exposure
Amount”), less the amount then in Debtor’s deposit account * * * (the “Deposit
Account”) at Bank (such result, the “Required Amount”.)


Debtor understands that Bank will not consider the Collateral Value of the
Securities Account unless and until Debtor has at least $100,000,000.00 in the
Deposit Account.  If the $100,000,000.00 Deposit Account balance condition in
the preceding sentence is satisfied and the Collateral Value, for any reason and
at any month end (as reflected in the monthly Securities Account statement
issued by Wells Capital Management Incorporated) is less than the Required
Amount, Debtor shall promptly deposit additional assets of a nature satisfactory
to Bank into the Securities Account or Deposit Account, in either case in
amounts or with values sufficient to achieve the Required Amount.  If the
Deposit Account balance is greater than or equal to the Exposure Amount, Debtor
has no obligation to maintain Collateral in the Securities Account.


2.           ”Collateral Value" means the percentage set forth below of the
lower of the face or market value, or the lower of the face or redemption value,
as appropriate, for each type of investment property held in the Securities
Account at the time of computation, with such value and the classification of
any particular investment property in all instances determined by Bank in its
sole discretion, and excluding from such computation all WF Securities and
Collective Investment Funds.  Notwithstanding the foregoing, Bank shall exclude
from the determination of Collateral Value, at Bank's sole discretion (a) any
stock with a market value of $10.00 or less, and (b) all investment property
from an issuer if Bank determines such issuer to be ineligible:


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
1

--------------------------------------------------------------------------------


Listed Money Market (MM)
95%
U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities =/< 5 years
90%
U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities > 5 years, but =/< 10 years
85%
U.S. Government Bills, Notes and Bonds and U.S. Government sponsored agency
securities with maturities > 10 years
80%
High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities =/< 5 years
85%
High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities > 5 years, but =/< 10 years
80%
High Grade Corporate or Municipal Bonds/Notes (AAA/Aaa, AA/Aa, SP-1) with
maturities > 10 years
75%
Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities =/< 5 years
75%
Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities > 5 years, but =/< 10 years
70%
Intermediate Grade Corporate or Municipal Bonds/Notes (A, Baa, BBB, SP-2) with
maturities > 10 years
65%
A1 and P1 Graded Commercial Paper
85%
MUTUAL FUNDS:
 
Short Term Corporate Taxable Bond
90%
Short Term Municipal Bond
90%
Short Term U.S. Taxable Bond
90%
Intermediate Term Municipal Bond
85%
Intermediate Term Corporate Taxable Bond
85%
Intermediate U.S. Taxable Bond
85%
General U.S. Taxable Bond
80%
Long Term U.S. Taxable Bond
80%
Long Term Corporate Taxable Bond
75%
General Municipal or Insured All Maturities or Single State Bonds
75%

2

--------------------------------------------------------------------------------


3.           Exclusion from Collateral.  Notwithstanding anything herein to the
contrary, the terms "Collateral" and "Proceeds" do not include, and Bank
disclaims a security interest in all WF Securities and Collective Investment
Funds now or hereafter maintained in the Securities Account.


4.           "Collective Investment Funds" means collective investment funds as
described in 12 CFR 9.18 and includes, without limitation, common trust funds
maintained by Bank for the exclusive use of its fiduciary clients.


5.           "WF Securities" means stock, securities or obligations of Wells
Fargo & Company or of any affiliate thereof (as the term affiliate is defined in
Section 23A of the Federal Reserve Act (12 USC 371(c), as amended from time to
time).


6.           Limitation on Indebtedness.  Notwithstanding anything in this
Agreement to the contrary, the obligations secured hereby are limited to all
present and future Indebtedness of Debtor to Bank arising under or in connection
with the Letter of Credit Line and all Letters of Credit issued thereunder, as
such terms are defined in a Credit Agreement dated as of July 13, 2007 between
Bank and Debtor (as amended, extended or renewed – the “Credit Agreement).


7.           Events of Default.  The occurrence of any of the following shall
constitute an "Event of Default" under this Agreement: (a) any defined event of
default, under the Credit Agreement, as defined above; (b) any representation or
warranty made by Debtor herein shall prove to be incorrect, false or misleading
in any material respect when made; (c) Debtor shall fail to observe or perform
any obligation or agreement contained herein; or (d) any impairment of the
rights of Bank in any Collateral or Proceeds, or any attachment or like levy on
any Collateral or Proceeds.




IN WITNESS WHEREOF, this Addendum has been executed as of the date indicated
above.


               

 SUNPOWER CORPORATION    
 WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By: /s/ Emmanuel T. Hernandez
   
By: /s/ Matthew Servatius 
 
Emmanuel T. Hernandez
   
Matthew Servatius
 
Chief Financial Officer  
   
Vice President
 

 
 
3